c h i e f c o u n se l department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date uil number release date conex-128926-10 the honorable paul ryan member u s house of representatives south main street suite janesville wi attention ---------------- dear congressman ryan i am responding to your inquiry of date on behalf of your constituent ------------ -------------------- ------------ asked about the payroll tax exemption provision in the hiring incentives to restore employment hire_act of specifically he asked whether a short term or temporary interruption of an employee’s employment would affect his or her eligibility for the exemption so that the employee would have to be off for days to requalify for application of the exemption under the hire_act ------------ also included a detailed example in his letter i cannot address his specific example but i am happy to provide information about the payroll tax exemption the hire_act enacted on date provides a payroll tax exemption and a related tax_credit for qualified employers hiring workers who were previously unemployed or only working part time referred to as qualified employees the payroll tax exemption applies to the employer’s 2-percent share of social_security_tax on wages paid to a qualified_employee from date through date a qualified_employee is an individual who begins employment after date and before date and who certifies by signed affidavit under penalties of perjury that he or she has been employed for hours or less during the 60-day period ending on the date such employment begins the employee cannot be a family_member of or related in certain other ways to the employer the employer also cannot have hired the employee to replace another employee unless the other employee left voluntarily or the employer terminated him or her for cause conex-128926-10 an employer that hires and retains a qualified_employee is also eligible for a general_business_credit if the qualified_employee is employed for at least consecutive weeks and the employee’s wages as defined for income_tax_withholding purposes during the last weeks of the 52-week period equal at least percent of the wages for the first weeks the credit is the lesser_of dollar_figure or percent of the wages as defined for income_tax_withholding purposes paid to the retained_worker during the consecutive week period an individual who is already a qualified_employee and who experiences a short term or temporary interruption in his or her performance of services continues to be a qualified_employee unless the interruption constitutes a termination of employment whether a short term or temporary interruption of an employee’s performance of services constitutes a termination of employment depends on the facts and circumstances in the case of an individual who was previously employed as a qualified_employee and whose employment is terminated the employee will have to again meet the requirements for qualified_employee status at the time the employment relationship is reestablished ------------ can find more information on both the payroll tax exemption and the related credit provisions of the hire_act on our website at www irs gov i hope this information is helpful if you have any questions please contact me or ------------------of my staff at -- -------------------- sincerely nancy j marks division counsel associate chief_counsel tax exempt government entities
